When this case was first before the court, 137 So. 325, the record was drawn by me, and was by me presented to the full court, and a short memorandum opinion was written by me in which it was simply stated that the verdict was supported by the evidence, and that no reversible error appeared of record. Upon the examination of the original record, I was much impressed with certain features of the testimony of the female alleged to have been injured, which features in many material respects seemed improbable and others contradictory and of a suspicious character. But as corroborative of the issue in chief, there was the testimony of a deputy sheriff known for years by me to be reliable, experienced, and fearless, and this witness testified in positive terms that in company with the district attorney he had visited the appellant in jail in an adjoining county the next day after the commission of the alleged crime and that the appellant made an unqualified confession of his guilt. This witness having been introduced by the district attorney who was present at the time of the alleged confession, *Page 407 
it impressed me, as of necessity it must have impressed every juror, that this confession so testified to was vouched for by the district attorney as being a correct representation to the jury by the said witness, else the district attorney knowing the testimony not to be accurate and true, would not have put this witness on the stand thus to testify, and hence the case was affirmed.
But now, remarkable to say, the said witness who then so positively testified, has retracted his testimony, which of all was the most damaging to appellant, and admits that appellant made no such confession, and the district attorney now introduced as a witness admits that no such confession was made and that he knew it at the time of the original trial. So it is then that the facts stand out undisputed, that in a case which is the hardest of all to defend and where the passions of the community are the most easily and generally aroused against the accused, the natural tendency towards a conviction was furthered and enforced beyond hope of defense by the use by the district attorney of an alleged confession which he knew from his own absolute personal knowledge was never made, and which he admits he then knew was not made. Yet, to sustain and hold on to a conviction thus obtained, the majority has written a thirteen page manuscript opinion, casting the blame for this kind of mal-administration of justice upon the ignorant and quavering appellant. It is impossible for me to sanction such a result, and I hereby record my vote as dissenting from it.
And in writing what I do about what was done, I do not wish to be understood as assuming that the district attorney was actuated by intentionally wrongful purposes in getting the testimony in the false and prejudicial light in which it appeared. On the contrary, it is my belief that knowing the intelligence and long experience of the said deputy sheriff, the district attorney put him on the stand without having previously conferred with him and was surprised by the nature of the testimony given, but having elicited it, was then in the embarrassing *Page 408 
position of having either to take the stand and dispute the said testimony and make the court and jury to know that an incorrect version had been given by the witness or else ask that the jury be discharged and the case continued to another day to be heard by another jury. Now, why was not one or the other of these two courses taken, or some course which would have relieved the appellant of the wrong done him by this incorrect testimony on the part of the state — testimony known by the district attorney then and there to be incorrect and grossly prejudicial to the person on trial for his life? The answer to that inquiry must be the same as that which was in the mind of the district attorney when earlier in the day he had advised the attorney for the appellant against the course of delay to procure material witnesses who had not appeared although residents of the county and within half an hour's drive from the courthouse. Could anybody be actually deceived that there was a fear of mob violence, apprehended as likely to break forth in an irresistible storm unless swift work and a certain conviction should be obtained on that very day and without delay? And so it was that the district attorney having found himself in an attitude towards the helpless defendant, as to which the district attorney felt himself almost equally helpless, allowed the matter to stand, and, of course, the verdict of guilty as charged followed as quickly as the foreman could write it out and with his fellow members get it back into open court. It seems to me that it must require a considerable effort and only after passing almost insurmountable difficulties that an impartial mind can rest upon any other conviction than that this unfortunate defendant has not had a fair trial, or to use a term of common parlance, has not had a fair deal; and it is my conception of the judicial duty, which I say with deference to those who differ from me, that in such a case the court of last resort, far removed from the scene and the influences which often so strongly operate to bring about results such as are here shown, should apply a corrective and grant a new trial in which *Page 409 
a fair deal may be had. Technical rules of procedure are, of course, necessary and an observance of them is essential; but the requirements of common and honest justice on the merits in an issue of life and death rise far above mere rules of procedure. It seems to me in the light of what has now been developed, that this appellant is being ordered to the gallows out of respect to technical rules and that the merits have been subverted instead of being held aloft, and that such a result is not only an injustice, but is hurtful to the law and detrimental to that high regard in which it should be held.